728 N.W.2d 447 (2007)
In re ESTATE OF Cecil C. WARREN, Jr., Deceased.
Cindy Warren, Petitioner-Appellant,
v.
Jeffrey J. Warren, Susan Warren and Susan Valdiserri, Personal Representative of the Estate of Cecil C. Warren, Jr., Deceased, Respondents-Appellees.
Docket No. 132801. COA No. 262937.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the November 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.